DETAILED ACTION
This action is responsive to communication filed on 08/02/2022. The current pending claims are 3, 13 – 15, 18, and 26.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,881,253 and US Patent 10,213,058 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 3, 13 – 15, 18, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 14, the combination as claimed including  a first tempered water outlet with a first central axis and a second tempered water outlet with a second central axis, said body including an internal pocket adapted and configured to provide tempered water to each said first and second tempered water outlets, the central axes of the first and second tempered water outlets being generally orthogonal to each other, said mixing valve being in fluid communication with the hot water inlet and cold water inlet and operating to mix the hot water and cold water and provide tempered water to each said first and second tempered water outlets; a first shut off valve having an inlet in fluid communication with the first tempered water outlet, an outlet in fluid communication with the inlet of said showerhead, and being actuatable between an open position and a closed position; and a second shut off valve having an inlet in fluid communication with the second tempered water outlet, an outlet in fluid communication with the inlet of said spray assembly, and being actuatable between an open position and a closed position was neither found alone nor rendered obvious by the most relevant prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754